VICKERY, PJ.
This claim grows out of a misconception of what the court decided in the Bender case. We think that the officer did make a proper, investigation and did all that it was necessary for him to do before procuring. the writ. While the attorney for the plaintiff in error seems to regard this as a serious matter, we do not think it is at all serious but that the judgment must be reversed notwithstanding. That is, however, because it is admitted that in this record there is no evidence of trafficking in liquor, or anything in this case that would indicate that the defendant was trafficking in liquor nor was there any evidence or anything tending to show that there was a sale of liquor. It is conceded that this was a private residence and, consequently, we do not think that there was any evidence upon which a conviction could be based, and for that reason the judgment of the. court below will be reversed and the defendant discharged.
Reversed and plaintiff in error discharged.
Sullivan and Levine, JJ, concur.